927 F.2d 904
66 Ed. Law Rep. 545
NURSE MIDWIFERY ASSOCIATES;  Susan Sizemore;  VictoriaHenderson;  Darrell Martin, M.D.;  Richard andMargaret Carpenter,Plaintiffs-Appellants,(88-5842),Plaintiffs-Appellees, (88-5491),v.B.K. HIBBETT, M.D.;  E. Conrad Shackleford, M.D.;  GeorgeAndrews, M.D.;  Stephen Melkin, M.D.;  Harry Baer, M.D.;State Volunteer Mutual Insurance Company, Inc.;  andVanderbilt University Hospital, Defendants-Appellees, (88-5842),Southern Hills Hospital;  and Hendersonville CommunityHospital, Defendants-Appellants, (88-5491).
Nos. 88-5842, 89-5491.
United States Court of Appeals,Sixth Circuit.
March 12, 1991.

Before MARTIN and NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiffs, in their petition for rehearing, ask this court to issue a supplemental opinion addressing the disposition on appeal of their claim of conspiracy between State Volunteer Mutual Insurance Company and B.K. Hibbett, M.D.


2
In order that there be no confusion in this regard, the final paragraph of our opinion, which was filed on November 6, 1990, 918 F.2d 605, is modified to read as follows:


3
"For the reasons stated, we reverse the grant of summary judgment to defendants SVMIC and Dr. Hibbett to the extent that it disposed of plaintiffs' claim that Dr. Hibbett and other principals at SVMIC conspired in violation of the Act, and remand that claim pursuant to Section III(B) of this opinion.  We also reverse the district court's decision granting summary judgment in favor of Drs. Melkin, Baer, and Andrews.  In all other respects, the decision of the district court is affirmed, and this cause is remanded to the district court for further proceedings consistent with this opinion."


4
To the extent set out above, the petition for rehearing is granted.